Citation Nr: 1453098	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  11-02 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a disability evaluation in excess of 10 percent for patellofemoral syndrome, right knee.

2. Entitlement to a disability evaluation in excess of 10 percent for patellofemoral syndrome, left knee. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Service Treatment Records were associated with the claim file in September 2014.  As the current issue on appeal is increased rating since the last final rating decision in October 2008, the Service Treatment Records are not relevant.  Therefore, RO consideration of the evidence in the first instance is not necessary and the Board can proceed with adjudication of the case on the merits.  


FINDINGS OF FACT

1. The Veteran's right knee patellofemoral syndrome is primarily manifested by complaints of pain on motion of the knee on examination, and crepitus.  Limitation of flexion is no worse than 130 degrees with pain at 120 degrees and limitation of extension is no worse than 0 degrees.  There is no instability or subluxation.
 
2. The Veteran's left knee patellofemoral syndrome is primarily manifested by complaints of pain on motion of the knee on examination, and crepitus.  Limitation of flexion is no worse than 130 degrees with pain at 120 degrees and limitation of extension is no worse than 0 degrees.  There is no instability or subluxation.


CONCLUSIONS OF LAW

1. Right knee patellofemoral syndrome is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155 , 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5260 (2014). 

2. Left knee patellofemoral syndrome is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155 , 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, DC 5003, 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in April 2009.  The claim was last adjudicated in September 2012.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, VA treatment records, private medical records, and lay statements have been associated with the record.  In May 2009 and May 2012, VA provided the Veteran with VA examinations to evaluate the severity of the Veteran's patellofemoral syndrome.  The examinations provided findings necessary for rating knee disabilities and are considered adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Rating Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here, the Veteran's disability picture has been productive of consistent symptomatology and, thus, does not warrant a "staged" rating.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The United States Court of Appeals for Veterans Claims has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Factual Background

In May 1996, the Veteran was granted service connection for infrapatellar tendonitis of each knee and assigned an evaluation of 0 percent under diagnostic code 5262.  In May 2003, the Veteran's evaluation for both knees was increased to 10 percent based on the Veteran having full range of motion in the knees that was accompanied by discomfort and crepitus (grinding).  The diagnostic code was changed to 5299-5260 and the disorders were reclassified as patellofemoral syndrome.
 
At a June 2008 VA examination, performed for a prior rating evaluation of the Veteran's knees, the Veteran reported symptoms of pain, weakness, stiffness, swelling, giving way, lack of endurance, locking and fatigability.  He did not have heat, redness, or dislocation.  The Veteran reported that the pain occurred 3 time(s) per week and each time lasted for 1 hour.  The Veteran denied any functional impairment from this condition.

The results of the June 2008 VA examination revealed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement in each knee.  Examination of the right knee revealed no locking pain, genu recurvatum or crepitus.  Examination of the left knee revealed crepitus.  There was no genu recurvatum and locking pain in the left knee.

The range of motion of the right and left knee joints in the June 2008 VA examination showed flexion to 140 degrees and extension to 0 degree.  The joint function of each knee was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The anterior and posterior cruciate ligaments stability test of each knee was within normal limits.  The medial and lateral collateral ligaments stability test of each knee was within normal limits. The medial and lateral meniscus test of each knee was within normal limits. 

The Veteran underwent a May 2009 VA examination in which he reported pain in the right and left patella area occurring 4 times per day and lasting for one hour each occurrence.  The pain was localized, aching, cramping and throbbing.  The pain was elicited by physical activity, came about spontaneously, and was relieved by rest. At the time of pain the Veteran could function without medication.  He reported symptoms of weakness, stiffness, swelling, giving way, lack of endurance and fatigability.  He did not have heat, redness, locking and dislocation.  The Veteran reported that when knees are inflamed, they swell, lack flexibility and get weak.

The May 2009 VA examination revealed the Veteran's gait was within normal limits and no assistive devices were required for ambulation.  The right knee showed grinding, but no signs of edema, effusion, weakness, tenderness, redness, heat and guarding of movement.  There was no subluxation, locking pain, genu recurvatum or crepitus.  Right knee range of motion studies revealed flexion to 130 degrees and extension to 0 degrees.  Joint function was additionally limited primarily by pain after repetitive use.  The joint function on the right was not additionally limited by fatigue, weakness, lack of endurance and incoordination after repetitive use, and there was no additional limitation in degree.  The anterior and posterior cruciate ligaments stability test of the right knee was within normal limits. The medial and lateral collateral ligaments stability test of the right knee was within normal limits.  The medial and lateral meniscus test of the right knee was within normal limits. The right knee x-rays showed degenerative arthritic changes. 

Examination of the left knee showed tenderness and grinding.  There were no signs of edema, effusion, weakness, redness, heat and guarding of movement.  There was no subluxation, locking pain, genu recurvatum or crepitus.  Left knee range of motion studies revealed flexion to 130 degrees and extension to 0 degrees.  The left knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The anterior and posterior cruciate ligaments stability test of the left knee was within normal limits.  The medial and lateral collateral ligaments stability test of the left knee was within normal limits.  The medial and lateral meniscus test of the left knee was within normal limits.  The left knee x-rays showed degenerative arthritic changes and postoperative changes for ACL reconstruction.

The May 2009 VA examination resulted in a change in diagnosis to bilateral knee patellofemoral syndrome with osteoarthritis and status post ACL reconstruction.  

The Veteran also underwent a May 2012 VA examination in which he reported flare-ups that impact the function of the knee through increased pain, stiffness and swelling to the knees with increased activity.  The examination revealed right knee flexion to 130 degrees with objective evidence of painful motion beginning at 120 degrees.  Extension in the right knee ended at 0 degrees without any painful motion.  
Left knee flexion was to 130 degrees with painful motion beginning at 120 degrees.  Left knee extension ended at 0 degrees without any painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Post test, the Veteran's right knee flexion was to 130 degrees with 0 degrees extension and his left knee flexion was to 130 degrees with 0 degree extension.  There was no additional limitation in ranges of motion for the knees following the repetitive-use tests.  The examiner reported that the range of motion of the Veteran's knees were additionally limited by pain on movement and crepitation, but were not additionally limited by fatigue, weakness, swelling or incoordination after repetitive use.  There was tenderness or pain to palpation.  Anterior, posterior, and medial lateral instability test were normal for both knees.  There was no evidence of patellar subluxation or dislocation.  A right knee meniscectomy with no residual signs or symptoms was noted.  The Veteran denied using any assistive devices as a normal mode of locomotion.  Imaging studies revealed degenerative or traumatic arthritis.

A May 2012 evaluation of the knees by a private physician showed range of motion studies of each knee were from 0 degrees extension to 135 degrees flexion for both knees.  The examination of both knees further revealed neutral alignment, normal flexibility, no swelling, no effusion, no ecchymosis or atrophy.  On palpation there was peripatellar tenderness in both knees.  McMurray's lateral and medial meniscal tests were negative for each knee.  Laxity tests consisting of Lachman's, Posterior Drawer, Anterior Drawer, Pivot Shift, Valgus Stress, and Varus Stress were negative for each knee.  Right knee and left knee strength was normal for each knee.  Patellar reflexes were normal for the right and left knees.

Analysis

The Veteran asserts that he is entitled to a higher evaluation for his service-connected bilateral patellofemoral syndrome.  By way of a June 2009 rating decision, the Veteran's 10 percent disability evaluation for each knee disability effective November 27, 2002, was continued.  

The Veteran's right knee was evaluated under DCs 5003-5260, and the left knee under 5299-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  A diagnostic code ending in the digits "99" is used when there is no specifically applicable diagnostic code and the disability is rated by analogy.  Id.  For the right knee, the first hyphenated code may be read to indicate that degenerative arthritis is the service-connected disorder and it is rated as if the residual condition is limitation of flexion under DC 5260.  For the left knee, the first hyphenated code indicates the disability is rated by analogy to DC 5260.  The Board will consider all appropriate diagnostic codes.

DCs 5260 and 5261 are applicable to limitation of flexion and extension of the knee and leg.  Under DC 5260, limitation of flexion of the leg to 60 degrees warrants a noncompensable rating.  A 10 percent rating requires flexion limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.  Under DC 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable rating.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating requires extension limited to 20 degrees.  A 40 percent rating requires extension limited to 30 degrees.  A 50 percent rating requires extension limited to 45 degrees.  Standard knee range of motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71a, Plate II.

Arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 
38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010 (2014).  When limitation of motion is noncompensable under the appropriate diagnostic codes, a 10 percent rating is warranted for objectively confirmed limitation of motion.  See 38 C.F.R. § 4.59 (recognizing painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint); see also Diagnostic Code 5003. 

The Veteran has appealed the assignment of a 10 percent evaluation for the disability of each knee.  The 10 percent evaluation for each knee contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  It is also consistent with limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees.  See 38 C.F.R. § 4.7; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Separate evaluations may be assigned for compensable limitation of extension or instability/subluxation.  See generally VAOPGCPREC 23-97, VAOPGCREC 9-98, VAOPGCPREC 9-04.

After a review of the evidence of record, the Board finds that an increased rating for the Veteran's left and right knee disorder is not warranted.  The Veteran's examinations show painful range of motion, with a limitation of flexion at 130 degrees, thus warranting a 10 percent rating under 38 C.F.R. §§ 4.59, 4.71a.  Although the appellant had pain on motion, such pain did not functionally limit flexion to less than 45 degrees in either knee.  Here, neither the lay nor medical evidence establishes that flexion is functionally less than 45 degrees.  Rather, the examinations disclosed that he retained useful flexion in both knees that was better than 45 degrees.

The Board notes that the Veteran can be assigned separate evaluations for the same joint under DC 5260 and 5261where there is compensable limitation of both flexion and extension of the same leg.  See VAOPGCPREC 9-2004 (2004).  In this case, a separate evaluation for DC 5261 for each knee is not warranted.  Under DC 5261, the Veteran shows no worse than 0 degrees extension.  The Veteran's current 10 percent rating already contemplates that he is getting a 10 percent minimal compensable rating for his knee joint.  See 38 C.F.R. § 4.59.  Thus, the Board finds that under DCs 5260 and 5261, the Veteran is not entitled to a higher rating for either knee.  Because degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved, the Veteran is not entitled to a higher rating under Diagnostic Code 5003.

Separate evaluations may also be assigned for subluxation or instability (DC 5257). See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998). Although the Veteran reports locking and giving way of the knees in the 2009 and 2012 VA examinations and the May 2012 private medical examination, there are no objective findings of instability on the record.  A 10 percent rating requires a finding of slight recurrent subluxation or lateral instability.  A 20 percent rating requires a finding of moderate recurrent subluxation or lateral instability.  

The examination reports indicate that upon appropriate testing for instability, results were normal.  To the extent that the Veteran testifies that he has experienced instability in his knees, the Board finds more probative and credible the objective findings as reported by the trained medical professionals who have found no problems with subluxation or instability upon objective examination testing.  Thus, a separate rating under DC 5257 for either knee disability is not warranted.

The Board has also considered whether there is any other schedular basis for granting a higher rating in excess of 10 percent for either knee.  We find that there is no basis for a higher rating under an alternative diagnostic code.  At this juncture, the Board notes that as the evidence does not show ankyloses of the knees (DC 5256), impairment of the tibia or fibula (DC 5262) as demonstrated by nonunion or malunion, or genu recurvatum (DC 5263), a separate or alternative evaluation under these codes is not warranted. 

The examiner for the May 2012 VA examination indicated that the Veteran has a history of right knee meniscectomy, but that it is asymptomatic.  Symptoms associated with the removal of semilunar cartilage warrant a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The evidence does not warrant rating under those codes as the medical examinations show there are no symptoms post meniscectomy, no evidence of dislocation, and no effusion.  Although the Veteran has referred to a history of his knees locking, this has not been confirmed by objective evidence as demonstrated by the June 2008, May 2009, and May 2012 VA examinations and the May 2012 private examination. Thus, the Board finds those objective findings to have a greater probative weight than the Veteran's statements of unconfirmed locking.  

In reaching its findings and conclusions, the Board has also considered whether the Veteran may be entitled to extraschedular ratings pursuant to 38 C.F.R. § 3.321 (2013).  In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Veteran has described symptomatology such as bilateral knee pain and functional limitations.  The Board has specifically considered the rating criteria addressing limitation of motion and functional impairment to include pain and limited motion.  Here the rating criteria clearly contemplate the Veteran's disability picture and higher schedular evaluations are available for greater levels of disability.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In sum, the Board finds that the evidence of record warrants a rating no higher than 10 percent under DC 5260 for the left and the right knee disability.  The preponderance of the evidence is against assignment of a higher rating than what the Veteran currently is assigned.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for patellofemoral syndrome, right knee, is denied.

A rating in excess of 10 percent for patellofemoral syndrome, left knee, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


